DETAILED ACTION
Applicants' arguments, filed 02/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Priority
The instant application is a CON of 13/920,788 filed on 1/22/2013 which claims domestic priority to PRO 61/683,465 filed on 08/15/2012, PRO 61/681693 filed on 08/10/2012 and PRO 61/676,588 filed on 07/27/2012.


Information Disclosure Statement
The information disclosure statement (IDS) dated 07/22/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-39 and 41-51 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 31 recites, “[a] composition obtained by a process comprising the step of mixing a. an emulsion comprising i. clomazone microcapsules comprising a first encapsulating layer surrounding an encapsulated core comprising clomazone wherein the first encapsulating layer is a polymeric shell consisting essentially of polyurea obtained from a polyisocyanate and a polyamine…(d) a water soluble polymer different from component (c) wherein the water soluble polymer is present in a weight ratio of from about 1.5:1 to about 1:1.5, calculated based on the weight of the water soluble polymer to the sum of the weights of the polyisocyanate and polyfunctional amine…". With regard to the recited “water soluble polymer is present at a weight ratio”, it is unclear whether the water-soluble polymer is required to be present at said amount in “the composition” or in “the process step of mixing” as recited in line 1. With regard to the recited “polyurea obtained from a polyisocyanate and a polyimine”, it is unclear whether the ingredients are required in the claimed product or merely suitable ingredients for the method of making the product. Examiner suggests changing the form of the claims from product-by-process claims to product claims.  With regard to the recited “the sum of the weights of polyisocyanate and polyfunctional amine”, it does not appear that the polyfunctional amine has antecedent basis in the claims. If the recitation of “polyfunctional amine” is in reference to the previously recited polyamine, Examiner suggests using the same word throughout the claims.  With regard to the recited “first encapsulating layer surrounding an encapsulated core”, it is unclear whether the recitation requires two layers (a core encapsulated by the first encapsulating layer) or three layers (an encapsulated core which is further encapsulated by the first encapsulating layer). As such, it is unclear how many layers are present in the microcapsule. Further it is unclear where the clomazone is present within the recited layers (i.e. core vs encapsulated core). As such, it is unclear whether the percent weight of the clomazone is required to be in the core of the microcapsule or in the microcapsule as a whole. 
Claim 48 recites the limitation "A solid composition of clomazone made by the process of removing water from the composition of Claim 42 to provide the clomazone in a solid dry form.”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the composition” referred to in claim 48 is the composition formed in claim 31 or the mixture formed in the method of making of claim 31. Further, it is unclear if the other ingredients recited in claim 31 are removed to form the “solid composition of clomazone” as the recitation appears to exclude ingredients other than clomazone.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The 103 rejections below are produced with the interpretation that composition of claim 31 is a general mixture of (a), (b), (c) and (d), this interpretation is used solely to provide the Applicant with an examination of possible relevant art and to further the goal of compact prosecution.

A) Claims 31-32, 36-39, 41-42, 47, and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US Patent 5,783,520).
Anderson et al. teaches a sprayable herbicidal formulation having reduced volatility containing a clomazone microemulsion (Anderson at claims 1, 7, and 21) with a corn oil solvent (Anderson at claim 24), a secondary herbicide (Anderson at claim 22), mixed with ligninoslufonate (Anderson at claim 21), clay (Anderson at claim 21), and xanthan gum (Anderson at column 4, lines 42-50; claim 16).
Anderson differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Anderson teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Anderson to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding claim 31, Anderson teaches sprayable herbicidal formulation having reduced volatility containing a clomazone microemulsion (Anderson at claims 1, 7, and 21) with a corn oil solvent (Anderson at claim 24), a secondary herbicide (Anderson at claim 22), mixed with ligninoslufonate (Anderson at claim 21), clay (Anderson at claim 21), and xanthan gum (Anderson at column 4 lines 42-50, claim 16).
Regarding 31 (a) i) Anderson teaches a clomazone microemulsion (Anderson at claims 1, 7, and 21) with a corn oil solvent (Anderson at claim 24). Anderson further teaches the encapsulation of emulsions in polyurea using polyfunctional polyisocyanate and polyfunctional amine (Anderson column 3 lines 10-65). Anderson further teaches that the core is at least 50% clomazone (Anderson at Table 2) wherein the percent of clomazone and solvent, the two core components, are listed and there is a greater percentage of clomazone than solvent in the core. Alternately, Anderson teaches wherein the capsule is at least 50% clomazone (Anderson at claim1) wherein the capsule is about 3% to about 15% polymer and about 10% to about 90% solvent (thereby permitting up to 87% clomazone which overlaps the at least 50% clomazone of instant claim 31). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Regarding 31 (a) ii), Anderson teaches the use of a secondary herbicide (Anderson at claim 22) with the clomazone microcapsule.
Regarding 31 (a) iii), Anderson teaches the use of a corn oil solvent (Anderson at claim 24).
Regarding 31(b), Anderson teaches the use of ligninoslufonate (Anderson at claim 21). 
Regarding 31(c), Anderson teaches the use of clay (Anderson at claim 21). 
Regarding 31(d), Anderson teaches the use of xanthan gum (Anderson at column 4 lines 42-50, claim 16) and further specifies the use of the gum at a range of 0.01 to 0.1% by weight while encapsulating polymer would range between 0.02% by weight to 5% by weight (Anderson at column 4 lines 42-50). This range overlaps with the instantly claimed range of 1.5:1 to 1:1.5 recited in instant claim 31(d). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). 
Regarding claim 32, Anderson teaches the inclusion of other herbicides, insecticides, fungicides, nematocide, and other agricultural chemicals, with the preferred herbicides being acetochlor, alachlor and metolachlor (Anderson at column 9 lines 23-42).
Regarding claim 36, Anderson teaches the use of a corn oil solvent (Anderson at claim 24).
Regarding claim 37, Anderson teaches the use of a corn oil solvent (Anderson at claim 24).
Regarding claim 38, Anderson teaches the use of ligninoslufonate (Anderson at claim 21).
Regarding claim 39, Anderson teaches the use of ligninoslufonate (Anderson at claim 21).
Regarding claim 41, Anderson teaches that another herbicide or fertilizer may be used with the finished microcapsules in the aqueous base formulation, and that such a combination may need additional pH adjustment with conventional pH adjusters (Anderson at column 3 lines 39-52).  
Regarding claim 42, Anderson teaches that preferred herbicides to use with clomazone include acetochlor, alachlor and metolachlor (Anderson at column 9 lines 23-42).
Regarding claim 47, Anderson teaches the use of a corn oil solvent (Anderson at claim 24).
Regarding claim 49, Anderson teaches a volatility reduction of about 20-90 percent as compared to commercially available versions with clomazone (Anderson at Column 2 lines 48-52, Figure).
Regarding claim 50, Anderson teaches that preferred herbicides to use with clomazone include acetochlor, alachlor and metolachlor (Anderson at column 9 lines 23-42).

B) Claims 31-39 and 41-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (U.S. Patent 5,783, 520) in view of Fowler (WO 03/105587 A1).
The teachings of Anderson are discussed above. 
The teachings of Anderson differ from instant claim 43 insofar as it fails to specifically disclose the use of sulfentrazone, aclonifen, metazachlor, napropamide, and pendimethalin. The teachings of Fowler cure this deficit. 
Fowler teaches an herbicide composition which may be in microcapsules (Fowler at pages 8-9). Fowler further teaches that the herbicide mixture may include the use of napropamide and metazachlor, (Fowler at page 2 lines 11-25) and further teaches the use of clomazone, sulfentrazone, pendimethalin, and aclonifen (Fowler at page 5 line 11 to page 6 line 11). Fowler further teaches that the composition may be a powder, gel, or liquid and that the herbicide in the composition may be a solid or dissolved in a solvent (Fowler at pages 8-9).
It would have been prima facie obvious for one of ordinary skill in the art to have combined the herbicides of Anderson with the herbicides of Fowler because Fowler teaches the use of the additional herbicides with clomazone. See MPEP 2144.06(I). One would have aa reasonable expectation of success because the herbicides are taught by Fowler to be used with clomazone for their art recognized purpose as herbicides. See MPEP 2144.07.
Regarding claim 33, Fowler teaches the use of metazachlor or napropamide (Fowler at page 2 lines 11-25) with clomazone (Fowler at page 5 line 11 to page 6 line 11).
Regarding claim 34, Fowler teaches the use of metazachlor (Fowler at page 2 lines 11-25) with clomazone (Fowler at page 5 line 11 to page 6 line 11).
Regarding claim 35, Fowler teaches the use of pendimethalin with clomazone (Fowler at page 5 line 11 to page 6 line 11).
Regarding claim 43, Fowler teaches the use of aclonifen, metazachlor, (Fowler at page 2 lines 11-25) or napropamide with clomazone (Fowler at page 5 line 11 to page 6 line 11). 
Regarding claim 44, Fowler teaches the use of metazachlor and napropamide (Fowler at page 5 line 11 to page 6 line 11).
Regarding claim 45, Fowler teaches the use of alconifen (Fowler at page 2 lines 11-25).
Regarding claim 46, Fowler teaches the use of pendimethalin (Fowler at page 5 line 11 to page 6 line 11).
Regarding claim 48, Fowler teaches that the clomazone can be in solution with a solvent or in a solid dry form within the microcapsule, and further teaches that the composition as a whole may be a dry powder or a gel or a liquid (Fowler at pages 8-9).
Regarding claim 51, Fowler teaches the use of sulfentrazone with clomazone (Fowler at page 5 line 11 to page 6 line 11).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 31-39 and 41-49 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5 and 7 of U.S. Patent No. 9,801,377 (hereinafter ‘377) in view of Lo et al. (US6,555,122 B2), Szamosi et al. (US 6,440,902), Rodham et al. (US2002/0025986 A1) and Becker et al. (U.S. 6,218,339 B1).
 Claims 1-2, 5 and 7 of ‘377 recite a clomazone formulation wherein the clomazone is encapsulated in a polyurea microcapsule. 
However, ‘377 fails to specifically teach that the clomazone is contained in an aromatic 200 solvent or corn oil solvent, that a second active is included, such as metazachlor, napropamide, and or pendimethalin, which are used in combination with clomazone, either in or outside of the microcapsule or that a lignin sulfonate is added to the formulation.  
The teachings of Lo et al. cure this deficit, because Lo et al. teaches adding multiple herbicides including napropamide, adding the dispersant lignin sulfonate as well as an aromatic 200 solvent.  Regarding dependent claims 32-37 and 42-47, Becker teaches utilizing a corn oil solvent and the combination of Szamosi and Rodham et al. suggest the combination of metazachlor with napropamide, pendimethalin or aclonifen in use with clomazone inside or outside of the microcapsule. Thus, claims 31-39 and 41-51 are prima facie obvious over the disclosure of Claims 1-2 of ‘377 in view of Lo et al., Szamosi, Rodham et al. and Becker et al.

2) Claims 31-39 and 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 5,597,780 A (hereinafter ‘780) in view of Anderson et al. (US Patent 5,783, 520) and Fowler (WO 03/105587 A1).
Claims 1 and 9 of ‘780 recite a process for making an encapsulated clomazone and hydrocarbon containing organic phase that is encapsulated within a polyurea wall that is dispersed in another phase that contains a thickener.  
These claims do not disclose using a second active, such as metazachlor with napropamide, pendimethalin, sulfentrazone, and or aclonifen, which are used in combination with clomazone, either inside or outside of the microcapsule, a corn oil solvent or utilizing a lignin sulfonate dispersant.  
The teachings of Anderson and Fowler help to cure deficits as Anderson and Fowler teach the use of a second active, corn oil solvent and lignin sulfonate salt dispersants as discussed above.
Furthermore, while Claims 1 and 9 of ‘780 are couched in terms of methods of making such formulations, the actual formulations produced through such a process, such as the compositions of claims 31-39 and 41-51 and thus these claims are obvious over the disclosure of Claims 1 and 9 of ‘780 in view of Anderson and Fowler. 

3) Claims 31-39 and 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 22, 31, 34, 37, 42 and 47-48 of U.S. Patent No. RE38675 E1 (hereinafter ‘675) in view of Anderson et al. (US Patent 5,783, 520) and Fowler (WO 03/105587 A1).
Claims 1 and 8-9, 22, 31, 34, 37, 42, and 47-48 of ‘675 recite a process of preparing an herbicidal formulation with clomazone that have a volatility of less than 50% then that of an emusifiable concentrate of clomazone containing four pounds of clomazone per gallon of formulation. Wherein a microcapsule of clomazone is formed with a polyurea shell, the formulation includes the use of a pH adjuster, polyvinyl alcohol, a hydrocarbon solvent, a viscosity modifier, and antifoam agent, and emulsifiers. Wherein the polyvinyl alcohol may have weight ratio of between 1.5:1 and 1:1.5 with the antifoam agent, viscosity modifier, and propylene glycol. 
 These claims do not disclose the second active may be metazachlor, napropamide, pendimethalin, aclonifen, and or sulfentrazone, which are used in combination with clomazone, either inside or outside of the microcapsule, or utilizing a lignin sulfonate dispersant or use of corn oil solvent.  
The teachings of Anderson and Fowler help to cure deficits as Anderson and Fowler teach the use of a second active, corn oil solvent and lignin sulfonate salt dispersants as discussed above. Thus claims 31-39 and 41-49 are obvious over the disclosure of Claims 1, 8-9, 22, 31, 34, 37, 42 and 47-48 of ‘675 in view of Anderson and Fowler.

4) Claims 31-39 and 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 6,440,902 B1 (hereinafter ‘902) in view of Anderson et al. (US Patent 5,783, 520) and Fowler (WO 03/105587 A1).
Claims 1-5 and 7-9 recite polyurea microcapsules filled with clomazone as well as an additional herbicide which is dispersed in water.
‘902 fails to explicitly recite that the second herbicide is napropamide, that the dispersant lignin sulfonate is used, that a solvent such as corn oil is used in the core of the microcapsule, or that metazachlor, napropamide, pendimethalin, aclonifen, and or sulfentrazone are used in combination with clomazone, either in or outside of the microcapsule.  
The teachings of Anderson and Fowler cure this deficit as Anderson and Fowler teach napropamide as well as using a lignin sulfonate and a corn oil solvent as discussed above.  Fowler further suggest the combination of metazachlor, napropamide, pendimethalin, sulfentrazone, and or aclonifen in use with clomazone inside or outside of the microcapsule as discussed above. Thus, claims 31-39 and 41-51 would have been obvious over the disclosure of Claims 1-5 and 7-9 of '902 in view of Anderson and Fowler. 


Conclusion
No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH at (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612